      Case 2:17-cr-00169-JAM Document 187 Filed 07/22/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
     douglas beevers@fd.org
5
     Attorney for Defendant
6    CHI MENG YANG
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      )   Case No. 2:17-cr-00169-JAM
                                                    )
11                          Plaintiff,              )   STIPULATION AND ORDER
                                                    )   TO EXONERATE PROPERTY BOND
12          v.                                      )
                                                    )
13   CHI MENG YANG,                                 )
                                                    )   Judge: John A. Mendez
14                          Defendant.              )
                                                    )
15
16          IT IS HEREBY STIPULATED AND AGREED between Plaintiff, United States of
17   America, and Defendant, Chi Meng Yang, that the $100,000 property bond posted to secure Mr.
18   Yang’s pretrial release should be ordered exonerated and that the Clerk of the Court shall

19   reconvey the real property securing the bond to the surety.

20          On October 5, 2017, the Court ordered Mr. Yang released contingent on a $100,000

21   secured appearance bond being filed. After a series of extensions of time to post bond were

22   granted, on May 22, 2018 Defendant Yang posted a $100,000 bond secured by the real property

23   belonging to Cha Kao Yang located at 880 3rd Street East, St. Paul Minnesota, 55206. (ECF #
     81). On June 29, 2018 a Petition for Violation of Pretrial Release was filed and on July 11, 2018
24
     Defendant Yang failed to appear for the hearing and a No Bail Warrant was issued, however Mr.
25
     Yang traveled from Minnesota to Sacramento on his own and self-surrendered on the warrant.
26
     After his self-surrender on July 18, 2018, Defendant Yang appeared and was ordered detained
27
     based on facts described in the Petition for Violation of Pretrial Release.
28

                                                        1                              U.S. v. Yang, 17-cr-169
      Case 2:17-cr-00169-JAM Document 187 Filed 07/22/20 Page 2 of 3


1           Several Bail Review Motions have since been denied and Defendant Yang has remained
2    in custody pending trial since. Mr. Yang’s trial is set for October 2020, and no bail hearings are
3    set. Chao Kao Yang requests that the property be released from the lien, so that loans can be

4    taken against the property if needed in this difficult financial times.

5           The parties stipulate and agree that the bond secured by the real property of Cha Kao

6    Yang should be exonerated and the property securing it reconveyed to the surety.

7
     Dated: July 21, 2020                           Respectfully submitted,
8
                                                    HEATHER E. WILLIAMS
9
                                                    Federal Defender
10
                                                    /s/ Douglas Beevers
11                                                  DOUGLAS J. BEEVERS
                                                    Assistant Federal Defender
12                                                  Attorney for Carlos Alexis Munoz
13
14   Dated: July 21, 2020                           McGREGOR W. SCOTT
                                                    United States Attorney
15
                                                    /s/ Michael W. Redding
16                                                  MICHAEL W. REDDING
17                                                  Assistant United States Attorney

18
19
20
21
22
23
24
25
26
27
28

                                                       2                                U.S. v. Yang, 17-cr-169
       Case 2:17-cr-00169-JAM Document 187 Filed 07/22/20 Page 3 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
     douglas beevers@fd.org
5
     Attorney for Defendant
6    CHI MENG YANG
7                               IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                  )   Case No. 2:17-cr-00169-JAM
10                                              )
                   Plaintiff,                   )   REQUEST TO RECONVEY REAL
11                                              )   PROPERTY; ORDER
     vs.                                        )
12                                              )   Judge: Hon. John A. Mendez
     CHI MENG YANG,                             )
13                                              )
                   Defendant.                   )
14                                              )
                                                )
15
                                                    ORDER
16
17          The Court hereby grants the request to reconvey real property located at 880 3rd Street

18   East, St. Paul Minnesota, 55206 described as follows:

19               Lot 1, Adam Gotzlan's Subdivision of Block 84, Lyman Dayton's Addition, Ramsey
                 County, Minnesota
20
     posted to secure Defendant’s pre-trial release and authorizes the Clerk of the United States
21
     District Court for the Eastern District of California to complete a new reconveyance of real
22
     property to property owner Cha Kao Yang and list the description of the property on the
23
     reconveyance as listed above.
24
            IT SO ORDERED.
25
     Dated: July 22, 2020                            /s/ John A. Mendez_______
26
                                                     Hon. JOHN A. MENDEZ
27
28

                                                      3                                U.S. v. Yang, 17-cr-169
